Citation Nr: 1820550	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-30 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II (DMII).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from October 1971 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of the hearing has been associated with the claims file.

The case was previously before the Board in December 2016, at which time, the Board remanded the issue of entitlement to service connection for diabetes mellitus, type II, to the Agency of Original Jurisdiction (AOJ) for additional development, including, to verify the Veteran's contentions regarding his exposure to herbicides during his active duty service in Thailand.  However, as outlined below further development is still warranted.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets additional delay to the Veteran, another remand is necessary to ensure that due process is followed and that he is afforded every possible consideration.

The Veteran contends that his diabetes mellitus, type II, was caused by his exposure to herbicides during his active duty service in Thailand.  At a June 2016 Board hearing, the Veteran testified that he was exposed to herbicides from his duties while serving at the Royal Thai Air Force Base in Nam Phong, Thailand during the Vietnam era as a supply specialist and posting guard duty along the perimeter and runway of the base.  The Veteran also testified that his living quarters were in close proximity to the base perimeter (10 to 20 yards from the fence line).  As part of his supply specialist duties, the Veteran said that he traveled to the runway on a daily basis, which was located very close to the fence line, to get information on what parts were needed.  In addition, he regularly walked along a path, which was a shorter distance to travel, along the fence line to get from his barracks to work at the hangars.  Finally, as a Marine, the Veteran said he was required to perform perimeter guard duty every three days.

The case was previously before the Board in December 2016, at which time, the Board remanded the issue of entitlement to service connection for diabetes mellitus, type II, to the AOJ for additional development, including, to verify the Veteran's contentions regarding his exposure to herbicides during his active duty service in Thailand.  The Board requested the AOJ to undertake appropriate development to verify the Veteran's contentions regarding the proximity of the runway, hangars, and/or living quarters to the base perimeter at Nam Phong Royal Thai Air Force Base, to include providing a map of the base during the relevant period, if available.  Additionally, the Board requested the AOJ to address whether it would have been "routine" for a supply specialist to be regularly/daily working on or near the perimeter of the base and/or to post guard duty regularly along the perimeter of the base.

In April 2017, the AOJ contacted the Modern Military Branch, National Archives (National Archives) and requested verification of the Veteran's herbicide claim.  The AOJ informed the Modern Military Branch that the Veteran claimed that he was routinely located at the runway, hangars, and living quarters which were in close proximity to the perimeter of the base at Nam Phong Royal Thai Air Force Base and that he frequently was assigned guard duty at the base perimeter.  There was however, no request to provide a map of the base during the relevant period, if available, or to address whether it would have been "routine" for a supply specialist to be regularly/daily working on or near the perimeter of the base and/or to post guard duty regularly along the perimeter of the base.

In April 2017, the National Archives responded that they had conducted a records review and had located the U.S. Marine Corps Command Chronology for the Veteran's unit and month.  However, they were unable to find any confirmation in those records of the incidents described in the AOJ's inquiry.

The Board finds that the April 2017 request from the AOJ to the National Archives, and the April 2017 response from the National Archives, does not comply with the December 2016 remand directives.  Therefore, a remand is necessary to verify the Veteran's contentions regarding his exposure to herbicides during his active duty service in Thailand.  

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H (M21-1), directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  See VBA Fast Letter 09-20 (May 6, 2009).  The M21-1 also specifies when herbicide exposure may be conceded in certain cases where the Veteran served in Thailand during the Vietnam era.  VA's Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, provides that herbicide exposure may be conceded on a direct/facts-found basis if the Veteran served with the U.S. Air Force in Thailand during the Vietnam Era at one of the Royal Thai Air Force Bases (RTAFBs) at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang, and as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.

In March 2014, the AOJ JSRRC coordinator included in the record a memorandum of formal finding of a lack of information required to verify Agent Orange exposure in Thailand, noting that there was no evidence that the Veteran was a security policeman in Thailand, and that there was no other specific information that required a request to the JSRRC.  Therefore, no such request was made to JSRRC.

In June 2017, VA issued a memorandum which stated that directive #2 from the Board's remand was a misdirected development based upon a memorandum for the record regarding herbicide use in Thailand during the Vietnam era (Thailand Herbicide Memorandum) that was included with the March 2014 JSRRC memorandum.  Specifically, VA stated that Agent Orange was never used at any Thailand Air Force Base.  The Board notes that the June 2017 VA memorandum was an incomplete statement of the findings of the Thailand Herbicide Memorandum.  The Board notes, that although the Thailand Herbicide Memorandum noted that tactical herbicides, such as Agent Orange, were used and stored in Vietnam, not Thailand, the Thailand Herbicide Memorandum also noted that there were records indicating that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era, but all such use required approval of both the Armed Forces Pest Control Board and the Base Civil Engineer (BCE).  In addition, although the Thailand Herbicide Memorandum noted that there were no records of tactical herbicide spraying by RANCH HAND or ACC aircraft in Thailand after 1964, and RANCH HAND aircraft that sprayed herbicides in Vietnam were stationed in Vietnam, not in Thailand; the Thailand Herbicide Memorandum noted that there were records indicating that modified RANCH HAND aircraft flew 17 insecticide missions in Thailand from August 30, 1963, to September 16, 1963, and from October 14, 1966, to October 17, 1966.  In addition, the Thailand Herbicide Memorandum reviewed the Project CHECO Southeast Asia Report: Base Defense in Thailand produced during the Vietnam era.  While the Report did not discuss the use of tactical herbicides on allied bases in Thailand, it did indicate sporadic use of non-tactical, or commercial, herbicides within fenced perimeters.  The Thailand Herbicide Memorandum determined, therefore, that if a Veteran's MOS or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  The Thailand Herbicide Memorandum specifically identified security police units, as those known to have walked the perimeters, especially dog handlers.  However, there were no records to show that the same tactical herbicides used in Vietnam were used in Thailand.  The Thailand Herbicide Memorandum states that unless the Veteran's assertion is inherently incredible, clearly lacks merit, or there is no reasonable possibility that further VA assistance would substantiate the claim, a request should be made to the JSRRC to attempt to corroborate the Veteran's assertion.

Based upon the Veteran's testimony that his living quarters were in close proximity to the base perimeter; that as a supply specialist he regularly traveled along the perimeter and the runway; and that as a Marine he was required to perform perimeter guard duty every three days, the Board finds that there is sufficient evidence which requires a request to the JSRRC to determine whether the Veteran's service in Thailand exposed him to herbicides.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to verify the Veteran's contentions regarding his exposure to herbicides during his active duty service in Thailand.  All appropriate government records repository and/or source of information should be contacted, including the JSRRC.  Efforts to obtain this information and/or records should be documented in the record.  Undertake any recommended follow-up action.

a. The AOJ should send an inquiry along with a description of the Veteran's account of his service and purported exposure to herbicides in Thailand to determine the likelihood that the Veteran was exposed to herbicide agents in Thailand.  In that assessment, the contacted government agency/entity should also address the following:

i. provide official verification of the information contained in a Wikipedia article submitted by the Veteran in May 2013 which includes information regarding the conditions of the Royal Thai Air Base Nam Phong in 1972 ("The advance party that first arrived landed to find basically an airfield in the middle of the jungle."); the mission of the Task Force Delta (the Veteran was stationed in Thailand as a member of Task Force Delta in 1973); and which includes a purported picture of the Nam Phong Air Base in 1973.

ii.  verify the Veteran's contentions regarding the proximity of the runway, hangars, and/or living quarters to the base perimeter at Nam Phong Royal Thai Air Force Base; if a map or picture of the Nam Phong Royal Thai Air Force Base during the relevant period is available, please provide a copy of that;

ii. determine whether it would have been "routine" for a supply specialist to be regularly/daily working on or near the perimeter of the base; and "routine" for a Marine to post guard duty regularly along the perimeter of the base;

2. Readjudicate the issue on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

